DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on April 18, 2022 and is acknowledged. 
Allowable Subject Matter
Claims 1, 6-10, 12-13 and 16-17 are allowed.
The following is an Examiner's statement of reasons for allowance: 
The closest prior art is Meichtry US. Publication (2003/0097869), disclose first and second operation members, an energization mechanism, a leg body and a housing,
however it is in the opinion of the Examiner that the art of record neither anticipates nor render obvious the limitation of,
an energization mechanism including an energization part body formed from a conductive member which supplies electric current to said bit … a housing for accommodating an illumination unit; and said illumination unit for illuminating said sheet metal surface accommodated in said housing; wherein said housing includes a space for accommodating said energization mechanism, and a power source accommodating part for accommodating a power source for a light source for constituting said illumination unit; wherein said illumination unit includes said light source incorporated in said housing, said power source for said light source for supplying electric power to said light source, and a light diffusion plate for a diffusing light supplied from said light source;
wherein said light source is fixed on a printed circuit board; wherein said printed circuit board and said light diffusion plate are arranged correspondingly isolated; and wherein said light source is constituted from LED light sources, said LED light sources are fixed on said printed circuit board arranged in said housing, and said LED light sources are constituted as an LED light source group in which a plurality of said LED light sources are arranged spaced equidistant apart on said printed circuit board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 26, 2022

/S.O.B./Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                                                                                                                                                                                                                                            

/JESSICA CAHILL/Primary Examiner, Art Unit 3753